I think the record clearly shows that the plaintiff trust company is the bona fide third holder for value of the notes herein sued on and is, therefore, entitled to recovery thereon.
Plaintiff purchased the notes in question from H.G. Root, Inc., a Vermont corporation, acting for the mortgagee, Security Mortgage Company, a Louisiana corporation.
As a consideration for its purchase, plaintiff gave H.G. Root, Inc., its check for $1,305.33 *Page 588 
and certain Fontenot mortgage notes for the difference of $1,494.67, making a total of $2,800, the amount herein sued for. The Fontenot notes were secured by vendor's lien and mortgage on 117 acres of land situated in Louisiana, and had been previously purchased by the plaintiff trust company from Harry L. Winter, Inc., a concern occupying offices with H.G. Root, Inc.
The proposal that the Fontenot notes be exchanged in part payment for the Caspari notes did not emanate from the plaintiff. The proposal was made to plaintiff by G.A. Burton, secretary of the Security Mortgage Company, and H.G. Root, secretary of H.G. Root, Inc. There was no fraud or collusion in the transaction on the part of plaintiff, which, in the absence of any knowledge to the contrary, had the right to presume that the representatives of the Security Mortgage Company and H.G. Root, Inc., in negotiating defendant's notes, were authorized to make and accept any reasonable proposition on defendant's behalf. The cash paid and vendor's lien notes exchanged were a sufficient consideration for the acquisition by plaintiff of the Caspari notes.
H.G. Root, Inc., transmitted plaintiff's check and the accompanying Fontenot mortgage notes to the Security Mortgage Company. The fact that the Security Mortgage Company, admittedly defendant's agent, failed to turn over to defendant the proceeds of the sale of his notes, is in no wise attributable to the plaintiff; and plaintiff should not be called upon to stand the resulting loss. *Page 589 
I, therefore, dissent from the majority opinion and decree herein.